DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bango et al. (US PUB 2018/0238955), hereinafter Bango.

With respect to claim 1,  Bango discloses a drone deployable power line fault detection sensor (See paragraph [0167] of Bango), comprising: a clamp mechanism (See paragraph [0049] of Bango), including: a clamp ring having first and second ring portions movably connected to each other (See the two claims disclosed in paragraph [0049] of Bango); a resilient member positioned to urge the first and second ring portions toward a closed configuration (See [300] in figure 2 of Bango); a latch positioned to retain the first and second ring portions in an open configuration whereby the sensor can be positioned (See paragraph [0093] of Bango) on a power transmission line (See [100] in figure 2 of Bango); and a trigger coupled to the latch and operative to disengage the latch thereby releasing the first and second ring portions to close around the transmission line under the force of the resilient member (See paragraphs [0098]-[0100] of Bango); and one or more sensors carried by the clamp mechanism positioned to detect a line fault on the power transmission line (See paragraph [0144] of Bango).
With respect to claim 3, Bango discloses the power line fault detection sensor of claim 1, wherein the trigger is located in a central opening of the clamp ring (See paragraphs [0098]-[0100] of Bango).
With respect to claim 4, Bango discloses the power line fault detection sensor of claim 1, further comprising a communication module (See [240] in figure 9 of Bango) to report a detected line fault to a power station control system (See paragraphs [0082] and [0171] of Bango).
With respect to claim 5, Bango discloses the power line fault detection sensor of claim 1, wherein the one or more sensors includes an electricity sensing induction coil (See the ammeter disclosed in paragraph [0040] of Bango).
With respect to claim 6, Bango discloses the power line fault detection sensor of claim 1, wherein the one or more sensors includes an inclinometer (See paragraph [0064] of Bango).
With respect to claim 7, Bango discloses the power line fault detection sensor of claim 1, further comprising a battery and wherein the induction coil is electrically connected to the battery for charging the battery (See paragraph [0049] of Bango).

With respect to claim 11, Bango discloses a method for power line fault detection and mitigation (See paragraph [0167] of Bango), the method comprising: positioning a power line fault detection sensor (See paragraph [0093] of Bango) on a power transmission line (See [100] in figure 2 of Bango); monitoring an electricity sensor of the power line fault detection sensor (See paragraph [0144] of Bango); reporting changes detected by the electricity sensor to a power station control system (See the abstract in view of paragraphs [0082] and [0171] of Bango) via a communication module of the power line fault detection sensor (See [240] in figure 9 of Bango); determining a location of the power line fault detection sensor (See paragraph [0052] of Bango); and de-energizing the power transmission line (See [160] in figure 1 of Bango).
With respect to claim 13, Bango discloses the method of claim 11, further comprising monitoring an accelerometer of the power line fault detection sensor (See paragraphs [0052] and [0140] of Bango).
With respect to claim 14, Bango discloses the method of claim 11, wherein determining the location of the power line fault detection sensor comprises transmitting a location code from the communication module to the power station control system (See paragraph [0052] of Bango).
With respect to claim 15, Bango discloses the method of claim 11, wherein determining the location of the power line fault detection sensor comprises transmitting a unique identifier corresponding to the power line fault detection sensor from the communication module to the power station control system and cross-referencing the unique identifier with a location code associated with the unique identifier (See paragraphs [0003] and [0052] of Bango).

Allowable Subject Matter
Claim 2, 8, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the clamp ring includes a pad eye positioned to facilitate transport via a drone.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of method steps of retaining a clamp mechanism of the power line fault detection sensor in an open configuration; positioning the clamp mechanism on a power transmission line with a drone; closing the clamp mechanism around the power transmission line; and associating a location code corresponding to the power transmission line with a unique identifier of the power line fault detection sensor.
Claims 9 and 10 depend from objected to claim 8 and are therefore also objected to.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of method steps wherein the power line fault detection sensor is positioned on the power transmission line with a drone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0316701 discloses methods for landing an unmanned aerial vehicle.
US PUB 2017/0318477 discloses detecting changes at cell sites and surrounding 
areas using unmanned aerial vehicles.
US PUB 2015/0099531 discloses an inspecting equipment of a power system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858